Citation Nr: 1427826	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  11-00 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:   Disabled American Veterans


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (National Guard) from February 1975 to June 1975 and had active service from October 1978 to May 1980.

This matter comes before the Board of Veteran's Appeals (Board) from a July 2010 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in Houston. Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is required to satisfy VA's duty to assist. The claims file includes a June 2010 VA medical opinion, in which the clinician opined that it was less likely as not that the Veteran's current lumbar condition is associated with his military service. The clinician failed to discuss an August 1979 service treatment record (STR) in the claims file, that reflects that the Veteran complained of lower back pain. In addition, the June 2010 medical clinician stated that there was no evidence on record of complaints or treatment pertaining to the Veteran's back disability from 1979-2009. However, the claims file includes a June 2003 VA treatment record which noted the Veteran complained of back problems and reported a prior history of a post-service 1991 motor vehicle accident in relation to three herniated discs. The claims file also includes VA medical records from 2007 and 2008, both of which referenced a back pain the Veteran was experiencing. Based on the foregoing, the Board finds that a supplemental clinical opinion, which considers the above noted evidence, should be obtained.

The Veteran has stated he has claimed and/or is receiving disability benefits from the Social Security Administration (SSA). (See April 2010 VA Form 21-527 Income-Net worth and Employment Statement). The Board finds that SSA records may be useful to it in adjudicating the Veteran's claim, and VA should attempt to obtain them. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1. Contact the SSA and obtain a copy of all agency records and any decision which awarded or denied the Veteran SSA disability benefits, including all medical records used to make the decision.
	
2. Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for his back injury, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records, for each medical treatment provider identified, to include treatment records from a 1991 motor vehicle accident. After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, to include but not limited to, Alexandria VA Medical Center (Alexandria VAMC) and the Michael E. DeBakey VA Medical Center, Houston, Texas (Houston VAMC), and associate them with the claims file.

3. After associating all newly acquired  records with the claims file, obtain a supplemental clinical opinion.   The clinician is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran has a back disability related to, or aggravated by, his military service. Any opinion should include a complete rationale. The clinician should consider the entire claims file to include:  a.) the STRs, to include the August 1979 STR which noted that the Veteran complained of intermittent back pain, b.)the Veteran's statements that he has had back pain since service, c.) the June 24, 2003 VA medical assessment, which noted back problems (three herniated discs) in relation to a 1991 motor vehicle accident, d.) the April 12, 2007 VA medical progress note, which noted a chronic lower back pain and three ruptured discs, e.) the December 22, 2008 VA outpatient care note, in which the Veteran complained of constant back pain, and  f.) the May 7, 2009 VA medical progress note, in which the Veteran stated his back had been hurting. If the clinician cannot provide an opinion without another examination, the Veteran should be scheduled for such. 

4.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



